DETAILED ACTION 
Notice to Applicant
1.	Please note that the examiner for this application has changed.  Please address future correspondence to Robert T. Crow (Art Unit 1634) whose telephone number is 571-272-1113
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on 12 November 2020 is acknowledged.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 November 2020.
	Claims 1-19 are under prosecution.
Information Disclosure Statement
4.	The Information Disclosure Statement filed 12 December 2018 is acknowledged and has been considered.
Claim Interpretation
5.	The claims discussed below are subject to the following interpretation:
A.	It is noted that each of claims 6, 7-9, and 14 lack proper Markush language.  A proper Markush claim contains the language "selected from the groups 
B.	It is noted that the preamble of claim 19 recites a “kit.”  Because neither the claim nor the specification defines this term, the claimed “kit” is interpreted to encompass any collection of reagents that includes all of the elements of the claims.  Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation of on the claimed subject matter.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A.	Claims 1-19 are indefinite in claim 1, which contains the recitation “the internal surface.”  This limitation lacks antecedent basis.
	B.	Claim 14 is indefinite because the combination of the recitations and punctuation “or the nanoparticles,” “scattering efficiency, or both, or”, and “efficiency, or both, while increasing the temperature” makes it unclear what the limits of each specific alternative embodiment is.  It is suggested that proper Markush language, as discussed above, be utilized to clearly establish each alternative embodiment. 
	C.	Claim 17 is indefinite in the recitation “are present on the same surface as the at least one light source” and “are present on opposite surfaces of the at least one light source.”  These limitations lack antecedent basis because claim 1 does not require the light source to be on any surface.
	Based on Figures 8 and 9 of the instant specification, the cited limitations are interpreted as requiring the at least one light source and the light receiving unit(s) to be on either the same or opposite sides of the apparatus.

Claim Rejections - 35 USC § 102/103
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1, 7-10, 13-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Glazier et al (U.S. Patent No. 8,355,136 B2, issued 15 January 2013).
	Regarding claim 1, Glazier et al teach a detection apparatus for detection DNA or RNA (column 9, lines 30-40), in the form of a sensor comprising a substrate 12 having at least one chamber formed thereon, wherein the chamber has a plurality of nanostructures, in the form of nanospheres, which are fixed on an internal surface of the chamber (Figure 4, Example 2, and Example 1; it is noted that Example 1 forms an MSPR sensor, which is utilized in Example 2).  Glazier et al further teach a light source, in the form of a laser (figure 4 and column 14, lines 1-25), as well as a light receiving unit, in the form of a detector (column 8, lines 25-50).  Thus, Glazier et al teach all of the claimed limitations.
	Alternatively, the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, any arrangement of the claimed limitation into a single apparatus would be obvious.
In addition, the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Therefore, the various uses recited in the claims (e.g., detection of DNA or RNA) fail to define additional structural elements of the claimed apparatus.  Because the cited prior teaches the structural elements of the claim, the claim is anticipated by, or alternatively obvious over, Glazier et al.  See MPEP § 2114.
	Regarding claims 7-8, the apparatus of claim 1 is discussed above.  Glazier et al teach the nanoparticle is sphere in the form of a dielectric core coated with gold metal (column 37, line 53-column 38, line 15).
	Regarding claims 9-10, the apparatus of claim 7 is discussed above.  Glazier et al teach the dielectric is polystyrene covered with gold, and that the diameters of the particles are 360 nm (Example 1), which is in the claimed range.
Alternatively, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
Regarding claims 13 and 14, the apparatus of claim 1 is discussed above.  Glazier et al teach the light source has a wavelength of 600 nm (i.e., claim 13; column 14, lines 1-25), which is in the claimed range and which is used for plasmon resonance absorption (e.g., Example 6). 
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
	Regarding claim 15, the apparatus of claim 1 is discussed above.  Glazier et al teach the light source emits monochromatic light (column 29, lines 1-15). 
In addition, it is noted that a light source must emit either monochromatic light (i.e., one wavelength) or polychromatic light (multiple wavelengths).  Thus, any light source meets the instantly claimed limitations.   
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 17, the apparatus of claim 1 is discussed above.  Glazier et al teach the light source and light receiving unit are on opposite sides of the substrate (Figure 4-5).  
	Alternatively, it is reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, the placement of the light source and light receiving unit on the same side of the substrate is an obvious rearrangement of the parts of the apparatus, in particular in view of Figure 1, in which the light source is not above the substrate.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 19, the apparatus of claim 1 is discussed above.  Glazier et al teach kits (column 37, lines 1-30), as well as reagents for reacting with a sample having DNA or RNA, in the form of a buffer (column 28, lines 55-67). 
In addition, it is reiterated that the courts have held that apparatus claims cover what a device is, not what a device does.  Therefore, the various uses recited in the claims (e.g., reacting with a sample) fail to define additional structural elements of the claimed apparatus.  Because the cited prior teaches the structural elements of the claim, the claim is anticipated by, or alternatively obvious over, Glazier et al.  

Claim Rejections - 35 USC § 103
12. 	Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as obvious over Glazier et al (U.S. Patent No. 8,355,136 B2, issued 15 January 2013) and Anderson et al (U.S. Patent Application Publication No. US 2002/0022261 A1, published 21 February 2002).
It is noted that this rejection applies to claim 1 to the extent that it is drawn to the embodiments of dependent claims 2-4 and 12.
Regarding claims 2-4 and 12, the apparatus of claim 1 is discussed above in Section 11.
Glazier et al teach the chamber is a sensing chamber (column 13, lines 50-65), and that the apparatus has the added advantage of allowing diagnosis, monitoring, or detection of changes in disease conditions (Abstract).  Thus, Glazier et al teach the known techniques discussed above.
While Glazier et al teach multiple chambers (e.g., Figure 22) as well as channels (Example 2), Glazier et al do not teach a heating chamber.
However, Anderson et al teach microfluidic apparatuses (paragraph 0009) made of glass (paragraph 0150), which comprise multiple chambers (e.g., Figure 3), comprising a sensing chamber, in the form of analytical chamber 218 having array 220, which is connected to additional reaction chambers via channel 216 (paragraph 0174).  Anderson et al teach reaction chamber 210, which is an amplification chamber having a heater (i.e., claim 2; paragraph 0174).  The device further comprises a sample chamber 202 (paragraph 0167) having at least one channel (i.e., 204) fluidically connecting the sample chamber to the heating chamber (i.e., claim 3).  The apparatus further comprises a reagent chamber, in the form of extraction chamber 206, which contains reagents, in the form of chemical means for nucleic acid extraction (paragraph 0169), and which is connected to the heating chamber 210 by channel 208 (i.e., claim 4; figure 3 and paragraphs 0169-0171).  Glazier et al also teach a cooler to cool all of the reaction chambers (paragraph 0308), and that sensing chamber 218 is a reaction chamber (i.e., claim 12; paragraph 0166).  
Alternatively, it is reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any arrangement of the claimed limitations within the apparatus is obvious.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Anderson et al also teach the apparatuses have the added advantage of performing a variety of preparative and analytical operations (paragraph 0009).  Thus, Anderson et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Glazier et al and Anderson et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an apparatus having the advantage of allowing diagnosis, monitoring, or detection of changes in disease conditions as explicitly taught by Glazier et al (Abstract) and the  advantage of allowing  performance a variety of preparative and analytical operations as explicitly taught by Anderson et al (paragraph 0009).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Glazier et al and Anderson et al could have been combined with predictable results because the known techniques of Anderson et al and Glazier et al predictably result in devices useful for detecting biomolecules.


13.	Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as obvious over Glazier et al (U.S. Patent No. 8,355,136 B2, issued 15 January 2013) and Roitman et al (U.S. Patent Application Publication No. US 2005/0265648 A1, published 1 December 2002).
It is noted that this rejection applies to claim 1 to the extent that it is drawn to the embodiments of dependent claims 5-6.
Regarding claims 5-6, the apparatus of claim 1 is discussed above in Sections 11 and 12.
While Glazier et al teach glass and discussed the refractive index (column 4, lines 45-55), Glazier et al do not explicitly teach the claimed range.
	However, Roitman et al teach sensors having substrates, including silica (i.e., SiO2) glass and polymethylmethacrylate polymers (i.e., claim 6) with refractive indices of about 1.45 (i.e., claim 5), which has the added advantage of matching the sample to be analyzed and providing sharpened resonance peaks (paragraph 0049).  Thus, Roitman et al teach the known techniques discussed above.
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Glazier et al and Roitman et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an apparatus having the advantage of allowing diagnosis, monitoring, or detection of changes in disease conditions as explicitly taught by Glazier et al (Abstract) and advantage of matching substrate material and the sample to be analyzed and providing sharpened resonance peaks as explicitly taught by Roitman et al (paragraph 0049).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Glazier et al and Roitman et al could have been combined with predictable results because the known techniques of Roitman et al and Glazier et al predictably result in materials useful for detecting biomolecules.

14.	Claim 11 is rejected under 35 U.S.C. 103 as obvious over Glazier et al (U.S. Patent No. 8,355,136 B2, issued 15 January 2013) and Anderson et al (U.S. Patent Application Publication No. US 2002/0022261 A1, published 21 February 2002) as applied to claim 2 above, and further in view of Blackburn (U.S. Patent Application Publication No. US 2005/0009101 A1, published 13 January 2005).
Regarding claim 11, the apparatus of claim 2 is discussed above in Section 12.
Neither Glazier et al nor Anderson et al explicitly teach the reflective coating.
	However, Blackburn teaches microfluidic devices (abstract) having heaters comprising a reflective layer which has the added advantage of allowing heating of chambers with requiring additional heating elements (paragraph 0438).  Thus, Blackburn teaches the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Blackburn with the teachings Glazier et al and Anderson et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an apparatus having the advantage of allowing heating of chambers without additional heating elements as explicitly taught by Blackburn (paragraph 0438).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Blackburn could have been combined with Glazier et al and Anderson et al with predictable results because the known techniques of Blackburn predictably result in useful heating materials.

15.	Claims 1 and 16 are rejected under 35 U.S.C. 103 as obvious over Glazier et al (U.S. Patent No. 8,355,136 B2, issued 15 January 2013).
Regarding claim 16, the apparatus of claim 1 is discussed above in Sections 11 and 12.  
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Glazier et al that the apparatus does not need a polarizer encompasses the alternate embodiment wherein the polarizer is included.
	In addition, it is reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, the placement of the polarizer between the light source and the substrate is an obvious rearrangement of the parts of the apparatus, in particular in view of the teaching of Glazier et al that the light source can be polarized (see above), which require the polarizer to interact with the light before it strikes the substrate. 
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
	
16.	Claims 1 and 18 are rejected under 35 U.S.C. 103 as obvious over Glazier et al (U.S. Patent No. 8,355,136 B2, issued 15 January 2013) and Duhr et al (U.S. Patent Application Publication No. US 2010/0330578 A1, published 30 December 2010).
It is noted that this rejection applies to claim 1 to the extent that it is drawn to the embodiments of dependent claim 18.
Regarding claim 18, the apparatus of claim 1 is discussed above in Sections 11 and 12.
Glazier et al do not explicitly teach the claimed control unit.
	However, Duhr et al teach microfluidic devices (paragraph 0074), and light sources (i.e., lasers) controlled by a control unit that controls the wavelength and the on/off cycle (i.e., start and stop time; paragraph 0063), and which has the added advantage of allowing synchronization of excitation and detection (paragraph 0065).  Thus, Duhr et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Glazier et al and Duhr et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an apparatus having the advantage of allowing diagnosis, monitoring, or detection of changes in disease conditions as explicitly taught by Glazier et al (Abstract) and advantage of allowing synchronization of detection and excitation as explicitly taught by Duhr et al (paragraph 0063).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Glazier et al and Duhr et al could have been combined with predictable results because the known techniques of Duhr et al and Glazier et al predictably result in a useful unit for controlling the light source.

Conclusion
17.	No claim is allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634